                                                                                                (1 of 16)
          Case: 19-1153, Document:
Case 8:17-ap-01068-MW              47-1,04/03/20
                         Doc 112 Filed   Filed: 04/03/2020     Page 115:06:43
                                                    Entered 04/03/20  of 1               Desc
                          Main Document     Page 1 of 16
                                                                                  FILED
        UNITED STATES BANKRUPTCY APPELLATE PANEL
                                                                                     APR 3 2020
                             OF THE NINTH CIRCUIT
                                                                               SUSAN M. SPRAUL, CLERK
  ______________________________________________________________                 U.S. BKCY. APP. PANEL
                                                                                 OF THE NINTH CIRCUIT

         In re: RALPH E. SANDERS

            lllllllllllllllllllllDebtor                    BAP No. CC-19-1153-FSTa

           ------------------------------
                                                         Bankr. No. 8:17-bk-10265-MW
            RALPH E. SANDERS                              Adv. No. 8:17-ap-01068-MW
                                                                   Chapter 7
           lllllllllllllllllllllAppellant

                        v.

              LARNITA PETTE

           lllllllllllllllllllllAppellee
 ____________________________________________________________________________



                         PROOF OF SERVICE OF MANDATE



                      A certified copy of the attached judgment was sent to:

                                             CLERK

                               U.S. BANKRUPTCY COURT
                                      BkCt, Santa Ana
                                  U.S. Bankruptcy Court
                 Ronald Reagan Federal Building and United States Courthouse
                                  411 West Fourth Street
                                   Santa Ana, CA 92701

                                Honorable Mark S. Wallace
                                  U.S. Bankruptcy Court
                 Ronald Reagan Federal Building and United States Courthouse
                                  411 West Fourth Street
                                   Santa Ana, CA 92701


                                          on April 3, 2020
                              By: Vicky Jackson-Walker, Deputy Clerk
                                                               Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(2 of 16)

                                                                                        Main Document    Page 2 of 16
            Page 1 of 1
            Case: 19-1153, Document: 47-2, Filed: 04/03/2020
                                                               Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(3 of 16)

                                                                                        Main Document    Page 3 of 16
            Page 1 of 14
            Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                               Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(4 of 16)

                                                                                        Main Document    Page 4 of 16
            Page 2 of 14
            Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                               Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(5 of 16)

                                                                                        Main Document    Page 5 of 16
            Page 3 of 14
            Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                               Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(6 of 16)

                                                                                        Main Document    Page 6 of 16
            Page 4 of 14
            Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                               Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(7 of 16)

                                                                                        Main Document    Page 7 of 16
            Page 5 of 14
            Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                               Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(8 of 16)

                                                                                        Main Document    Page 8 of 16
            Page 6 of 14
            Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                               Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(9 of 16)

                                                                                        Main Document    Page 9 of 16
            Page 7 of 14
            Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                                Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(10 of 16)

                                                                                        Main Document    Page 10 of 16
             Page 8 of 14
             Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                                Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(11 of 16)

                                                                                        Main Document    Page 11 of 16
             Page 9 of 14
             Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                                Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(12 of 16)

                                                                                        Main Document    Page 12 of 16
             Page 10 of 14
             Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                                Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(13 of 16)

                                                                                        Main Document    Page 13 of 16
             Page 11 of 14
             Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                                Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(14 of 16)

                                                                                        Main Document    Page 14 of 16
             Page 12 of 14
             Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                                Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(15 of 16)

                                                                                        Main Document    Page 15 of 16
             Page 13 of 14
             Case: 19-1153, Document: 47-3, Filed: 04/03/2020
                                                                Case 8:17-ap-01068-MW   Doc 112 Filed 04/03/20 Entered 04/03/20 15:06:43   Desc
(16 of 16)

                                                                                        Main Document    Page 16 of 16
             Page 14 of 14
             Case: 19-1153, Document: 47-3, Filed: 04/03/2020
